DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 12, the claim limitation “…supplying to the controller.” should be “…supplying to the vehicle controller.” according to antecedent basis requirement if the underlined portion of the claim limitation “the controller” is referring back to previously defined “a vehicle controller”; otherwise the claim should clearly define the differences.
	Regarding claim 15, the claim 15 is identical to the claim 12, thus one of the claim 12 or claim 15 must be canceled.
Regarding claim 16, the claim limitation “…supplying to the controller.” should be “…supplying to the vehicle controller.” according to antecedent basis requirement if 
Regarding claim 17, the claim limitation “…supplying to the controller.” should be “…supplying to the vehicle controller.” according to antecedent basis requirement if the underlined portion of the claim limitation “the controller” is referring back to previously defined “a vehicle controller”; otherwise the claim should clearly define the differences.
Regarding claim 18, the claim limitation “…supplying to the controller.” should be “…supplying to the vehicle controller.” according to antecedent basis requirement if the underlined portion of the claim limitation “the controller” is referring back to previously defined “a vehicle controller”; otherwise the claim should clearly define the differences.
Regarding claim 19, the claim limitation “…supplying to the controller.” should be “…supplying to the vehicle controller.” according to antecedent basis requirement if the underlined portion of the claim limitation “the controller” is referring back to previously defined “a vehicle controller”; otherwise the claim should clearly define the differences.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-5, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 102594124, cited by Applicant in the IDS submitted on Sept. 21, 2020; please also refer to attached Machine Translated English Version).
Regarding claim 1, Wu discloses an electric-power supplying device (Fig.3; please refer to the whole reference for detailed), wherein the device comprises: an isolation driving unit (Transformer in Fig.3, which includes T1H, T1Y, T1X and T1A/T1B), comprising a high-voltage-side winding (T1H) and a low-voltage-side winding (T1Y), configured to transform a high-voltage input from a high-voltage power supply (AC input or Vin+) into a low-voltage output (VB+); a high-voltage inputting unit (R6-R8, C1, D6, Q5 and R34), comprising a first switch part (Q5) that is connected in series to the high-voltage-side winding (T1H) of the isolation driving unit; an output controlling unit (at least R9-R11, R17-R20, D1, D2, D7, D8, C2, C24, EC4, Q3, Q1, Z1 and C5), comprising a first terminal (12) that is connected to the low-voltage-side winding (T1Y) of the isolation driving unit, a second terminal (terminal which receives ON/OFF-2) for 
Regarding claim 2, Wu discloses the high-voltage inputting unit (R6-R8, C1, D6, Q5 and R34) further comprises: an absorbing loop (absorbing loop comprises by R6-R8, C1, D6), connected in parallel to the high-voltage-side winding (T1H) of the isolation driving unit; and a sampling element (R34), connected to the switch regulating unit (IC1), configured to output a sampled signal (CS1); and the switch regulating unit is configured to, based on the sampled signal from the sampling element, output the switch regulating signal (signal at pin 5 of IC1) to the high-voltage inputting unit.
Regarding claim 3, Wu discloses the absorbing loop (absorbing loop comprises by R6-R8, C1, D6) comprises a first resistor (R6), a first capacitor (C1) and a first diode 
Regarding claim 4, Wu discloses the output controlling unit (at least R9-R11, R17-R20, D1, D2, D7, D8, C2, C24, EC4, Q3, Q1, Z1 and C5) comprises: an output filtering part (at least EC4), connected to the low-voltage-side winding (T1Y) of the isolation driving unit; an outputting part (at least D2), connected to an output end of the output filtering part, configured to output a low-voltage electric power via a second switch part (Q1); and an output-enabling controlling part (at least Q3), configured to, when the output enabling signal is high (ON/OFF-2), cause the second switch part of the outputting part to turn on.
Regarding claim 5, Wu discloses the outputting part of the output controlling unit (at least R9-R11, R17-R20, D1, D2, D7, D8, C2, C24, EC4, Q3, Q1, Z1 and C5) further comprises: a second diode (D2), comprising an anode that is connected to the output end of the output filtering part (at least EC4), and a cathode that is connected to a source of the second switch part (Q1); and a third diode (Z1) and a third resistor (R10), connected in parallel between the source and a grid of the second switch part, a 
Regarding claim 8, Wu discloses the electric-power supplying device further comprises: an isolation-signal unit (P1), comprising a light emitting part (light emitting part connected to 1 and 2 of P1) and a light receiving part (light receiving part connected to 3 and 4 of P1) that are coupled; and an output feedback unit (at least R26-R32, R82, U1, C10 and RW1), comprising a first end (end connected to Vout-1) that is connected to the output controlling unit, and a second end (end connected to the light emitting part) that is connected to the light emitting part, configured to cause the light emitting part to emit light corresponding to an output level of the output controlling unit; and the light receiving part is connected to the switch regulating unit (IC1), and is configured to convert a received light signal into an electric signal (P1) and provide the electric signal to the switch regulating unit (IC1).
Regarding claim 9, Wu discloses the output feedback unit (at least R26-R32, R82, U1, C10 and RW1) comprises: a voltage dividing part (R30 and R31), connected to an output end of an output filtering part (at least EC4) of the output controlling unit, configured to divide an output voltage of the output filtering part; a second voltage stabilizing part (U1), configured to use an output voltage of the voltage dividing part as a reference voltage; and a voltage regulating part (R28, R29, C10, RW1), configured to regulate a cathode voltage of the second voltage stabilizing part (U1).
Regarding claim 10, Wu discloses the switch regulating unit (IC1) comprises: a regulating part (part of IC1), comprising: a power-supply inputting port (pin 8 of IC1), configured to receive a starting-up voltage (voltage at pin 8) and an operating electric power that are supplied to the regulating part; a sampling-signal inputting port (pin 3), configured to receive a sampled signal from the high-voltage inputting unit (R6-R8, C1, D6, Q5 and R34); a switch-regulating-signal outputting port (pin 5), configured to output a switch regulating signal to the high-voltage inputting unit; a feedback-signal inputting port (pin 2), configured to receive a feedback signal from the light receiving part of the isolation-signal unit (P1); and a switch-frequency configuring port (pin 1) and a compensation controlling port (pin 6); a switch-frequency configuring part (C6), connected to the switch-frequency configuring port (pin 1) at one end, and connected to a high-voltage-side reference ground (ground connected to C6) at the other end; and a compensation controlling part (EC2 and/or C21), connected to the compensation controlling port (pin 6) at one end, and connected to the high-voltage-side reference ground (ground) at the other end, configured to perform compensation control on the switch regulating unit; and the light receiving part (light receiving part of P1) of the isolation-signal unit (P1) is connected to the feedback-signal inputting port (pin 2) of the switch regulating unit (C1).
Regarding claim 11, Wu discloses the high-voltage-side reference ground (reference ground of high-voltage-side which is connected to cathode of D4) is a high-voltage inputting cathode of the high-voltage power supply, and the low-voltage-side reference ground (reference ground of low-voltage-side which is connected to cathode of D1) is a low-voltage outputting cathode of a low-voltage outputting end.
Regarding claim 14, Wu discloses the high-voltage-side reference ground (reference ground of high-voltage-side which is connected to cathode of D4) is a high-voltage inputting cathode of the high-voltage power supply, and the low-voltage-side reference ground (reference ground of low-voltage-side which is connected to cathode of D1) is a low-voltage outputting cathode of a low-voltage outputting end.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 102594124, cited by Applicant in the IDS submitted on Sept. 21, 2020; please also refer .
	Regarding claim 6, Wu is used to reject claim 1 above.
	Wu discloses the auxiliary-power-supply unit as explained in claim 1 above.
	Wu doesn’t disclose the auxiliary-power-supply unit comprises: an auxiliary filtering part, comprising a fourth diode and a second capacitor, configured to filter an auxiliary power supply that is outputted from the auxiliary power supplying winding of the isolation driving unit; and a fifth diode, comprising an anode that is connected to an output end of the auxiliary filtering part, and a cathode that is connected to the switch regulating unit.
Hari discloses an another example of an auxiliary-power-supply unit (formed by 181-184 in Fig.1) comprises: an auxiliary filtering part (181 and 182), comprising a fourth diode (181) and a second capacitor (182), configured to filter an auxiliary power supply that is outputted from the auxiliary power supplying winding (123) of the isolation driving unit (T1); and a fifth diode (183), comprising an anode that is connected to an output end of the auxiliary filtering part, and a cathode that is connected to the switch regulating unit (190).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teaching of Hari to provide the auxiliary-power-supply unit comprises: an auxiliary filtering part, comprising a fourth diode and a second capacitor, configured to filter an auxiliary power supply that is outputted from the auxiliary power supplying winding of the isolation driving unit; and a fifth diode, comprising an anode that is connected to an output end of the auxiliary . 

10.	Claims 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 102594124, cited by Applicant in the IDS submitted on Sept. 21, 2020; please also refer to attached Machine Translated English Version) in view of Kinoshita et al. (10,166,938) (“Kinoshita”).
	Regarding claims 12 and 15, Wu is used to reject claim 1 above.
	Wu discloses a standby power supply (Fig.3) of a load (load connected to the power supply shown in Fig.3) comprises the electric-power supplying device (Fig.3) according to claim 1 (please refer to claim 1 above), and a controlling end (controlling end which provides ON/OFF-2), configured to output the output enabling signal (ON/OFF-2) to the electric-power supplying device to guarantee normal power supplying to the load.
	Wu doesn’t disclose the load is a vehicle controller. 
	Kinoshita discloses an example of a vehicle controller require a power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teaching of Kinoshita to provide the power to a vehicle controller.  The suggestion/motivation would have been to provide power from the electric-power supplying device to a vehicle controller. 
Regarding claim 16, Wu is used to reject claims 1 and 2 above.
a load (load connected to the power supply shown in Fig.3) comprises the electric-power supplying device (Fig.3) according to claim 1 (please refer to claim 1 above), and a controlling end (controlling end which provides ON/OFF-2), configured to output the output enabling signal (ON/OFF-2) to the electric-power supplying device to guarantee normal power supplying to the load.
	Wu doesn’t disclose the load is a vehicle controller. 
	Kinoshita discloses an example of a vehicle controller require a power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teaching of Kinoshita to provide the power to a vehicle controller.  The suggestion/motivation would have been to provide power from the electric-power supplying device to a vehicle controller. 
Regarding claim 17, Wu is used to reject claims 1 and 4 above.
	Wu discloses a standby power supply (Fig.3) of a load (load connected to the power supply shown in Fig.3) comprises the electric-power supplying device (Fig.3) according to claim 1 (please refer to claim 1 above), and a controlling end (controlling end which provides ON/OFF-2), configured to output the output enabling signal (ON/OFF-2) to the electric-power supplying device to guarantee normal power supplying to the load.
	Wu doesn’t disclose the load is a vehicle controller. 
	Kinoshita discloses an example of a vehicle controller require a power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teaching of Hari to 
Regarding claim 18, Wu is used to reject claims 1 and 6 above.
	Wu discloses a standby power supply (Fig.3) of a load (load connected to the power supply shown in Fig.3) comprises the electric-power supplying device (Fig.3) according to claim 1 (please refer to claim 1 above), and a controlling end (controlling end which provides ON/OFF-2), configured to output the output enabling signal (ON/OFF-2) to the electric-power supplying device to guarantee normal power supplying to the load.
	Wu doesn’t disclose the load is a vehicle controller. 
	Kinoshita discloses an example of a vehicle controller require a power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teaching of Kinoshita to provide the power to a vehicle controller.  The suggestion/motivation would have been to provide power from the electric-power supplying device to a vehicle controller.
Regarding claim 19, Wu is used to reject claims 1 and 8 above.
	Wu discloses a standby power supply (Fig.3) of a load (load connected to the power supply shown in Fig.3) comprises the electric-power supplying device (Fig.3) according to claim 1 (please refer to claim 1 above), and a controlling end (controlling end which provides ON/OFF-2), configured to output the output enabling signal (ON/OFF-2) to the electric-power supplying device to guarantee normal power supplying to the load.
	Wu doesn’t disclose the load is a vehicle controller. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teaching of Kinoshita to provide the power to a vehicle controller.  The suggestion/motivation would have been to provide power from the electric-power supplying device to a vehicle controller.

Allowable Subject Matter
11.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Richard Tan/Primary Examiner 2849